Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Ross Robinson on Friday, May 21, 2021.

The application has been amended as follows: 

IN THE CLAIMS

13. (CURRENTLY AMENDED)  A rotorcraft comprising:
a fuselage;
a wing extending from the fuselage;
a proprotor assembly carried by the wing, the proprotor assembly comprising a plurality of proprotor blade assemblies each comprising:
a structural skin extending spanwise from a root to a tip and along a chord from leading edge to a trailing edge;
centrifugal force material 
a structural core positioned inside of the structural skin, the structural  core comprising hex-shaped structures oriented normal to the structural skin; and
wherein the hex-shaped structures have vertical walls surrounding a central opening and upper and lower cap flanges having faying areas, the faying areas bonded to the structural skin, wherein the upper and lower cap flanges are thicker than the vertical walls.


wherein one or more of the hex-shaped structures comprises an opening extending laterally through one or more the vertical walls; and
wherein the structural skin includes the centrifugal force material and the centrifugal force material extends  

21. (NEW) The rotorcraft of claim 13, wherein the centrifugal force material extends spanwise along the structural skin. 


EXPLANATION OF CHANGES
	
	The above changes to claims 13, 20 and 21 clarify the relation of centrifugal force material to the structural skin. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A EDGAR/Primary Examiner, Art Unit 3799